UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-28793 TELIPHONE CORP. (Exact name of Registrant as specified in its charter) Nevada 30-0651002 (State or jurisdiction of Incorporation or organization) (IRS Employer ID Number) 300-1550 Alberni, Vancouver, British Columbia V6G 1A5 (Address of principal executive offices) (Zip Code) Registrant
